Carpenter, Justice,
concurred.
Nevius, J. I concur in the opinion expressed by the Chief Justice on all the errors assigned, except that which relates to the use of figures in the indictment; and whilst I assent to the principle maintained by him on this point, I cannot agree with him in its application in this case.
By the seventeenth section of the act respecting amendments and jeofails, passed in 1794, all proceedings in every court of law and equity in this state are “required to be in the English tongue and language, and in no other tongue or language, and written or printed in»good legible hand, and not abbreviated, except such abbreviations as are commonly used in the English language; provided, that it shall be lawful to express numbers by figures, in like manner as it hath been heretofore, and is now commonly used in said courts.”
This provision, by the nineteenth section of the same act, is expressly extended to indictments. The first inquiry then is, were figures commonly used to express numbers and dates in indictments before and at the time of the passing of this statute? Before the revolution, and the adoption of our con*39stitution in 1776, the practice was to express dates and numbers in words at length, and not in figures, and this practice seems confirmed by numerous judicial decisions, whether by regulation of the common law, or by usage or custom, or statutory provision, is not essential now to determine. In Hale’s Pleas of the Crown, 2 ml., 170, it is asserted, “ that figures to express numbers are not allowable in indictments;” and in a case reported by Andrews, page 146, the same doctrine is held, and on which the court cite Styles 88, 1 Sid. 40, and 1 Keb. 19; and this doctrine is held both by Chilty and Archbold, in their elaborate and valuable works on criminal law, with the qualification, however, that figures in an immaterial part of an indictment will not vitiate it, and that they may be used where a copy of an instrument is attempted0 to be set forth. This was the law and practice in New Jersey when the constitution was adopted, which declared that so much of the common and statute law of England as had been in use here should remain in force; and it continued in force till the passing of the act above mentioned. The statute, therefore, made no change, and it was so held in Cole v. Petty, 1 Penn. 60, and in other cases after that time. In some of the states this rule has been relaxed without the aid of a statute. In State v. Hodgeden, Ver. Rep. 431, the court say, that figures are a part of the English language, and are admissible in indictments; and this is approved by the court in Kelsy and Little v. State of Mississippi, 5 Srnede’s and Marshall’s Hep. 518. In a late case in Connecticut, Iiawson v. Stale, reported in the Law Reporter, vol. 1, No. 3, it is said, that the use of figures there is conformable to common practice, and is sufficiently precise and certain ; and the chief justice in that ease remarks, that in England, where most felonies were punished with death, the strictness of their practice in this respect was in favorem viice, whilst in prosecutions for misdemeanors here it would be in favorem eriminis. A like decision may be found in 7 Porter’s Rep. 101.
Whatever force there may be in the reasons assigned for tho decisions in the cases above cited, and in the states where they were first made, and under the circumstances under which *40they were rendered, I am unwilling to change the practice made by judicial decision. The old rule has been well known and understood by public- prosecutors in this state, and has been uniformly practiced ; and I deem it safest and best to adhere to it, with the exceplioiis above named, until the legislature, in their profound wisdom, shall see fit to alter it. It has been very often decided by this court, that judgments of inferior courts entered in figures are erroneous and in violation of the act, and for that cause have been reversed ; and it would be grossly inconsistent to require a less particularity in criminal prosecutions. I think the rule a safe one, and am unwilling to depart from it.
But it still remains to inquire, whether the rule contended for is "applicable to this case, or whether the case is within the exceptions above mentioned.
The indictment charges that the defendant, wickedly, &c., contriving and unjustly intending to aggrieve one J. N. J., &e., on the third day of August, in the year of our Lord one thousand eight hundred and forty-six, came before one M., then and yet being one of the justices, &c., then and there, and before the said justice, was sworn and took his corporate oath, &c., and then and there falsely, &c., did say, depose, swear, and make affidavit in writing, among other things, in substance and to the effect following, that is to say : “ State of New Jersey, Middlesex county, ss. — Be it remembered, that on the 3d day of August, 1846, the said J. B. B. (the said J. B. B. meaning), of, &c., in his proper person comes before me, M. (the said M. meaning), one of the justices, &c., in and for the said county (the said county of M. meaning), and upon his oath maketh complaint, that on the 3d day of August, A. D. 1846, (the said third day of August, in the year of our Lord eighteen hundred and forty-six meaning,) he, this deponent (the said J. B. B. meaning) had one fanning mill stolen from his barn (the barn of the said J. B. B. meaning), at, &c., of the value, &c., and that the said fanning mill had been taken, stolen, and carried away from out the barn of him, the said J. B. B.; and that he, the said J. B. B., had just cause to suspect, and did suspect, that the said mill was then concealed in *41the barn of the said J. N. J., as by the said affidavit, now filed, &e., more fuliy appears.”
This is as much of the indictment as is necessary to recite, in order to exhibit fairly the objection urged. The objection is, that in the caption, or introductory part of the affidavit, which shows where «and when, and by what authority it was taken ; the day of the month and the year is expressed in figures. I think two answer's may be given to this objection : 1st. That these figures are used in an immaterial part of the indictment ; and, 2d, that the pleader manifestly intended to insert a copy of the affidavit in the bill.
As to the first of these answers, if, as is intended, the pleader meant to set forth only the substance of the affidavit, that part of it u.-milly termed the caption is immaterial and unimportant, and may be rejected as surplusage. The time when the defendant went before the magistrate and made the affidavit, had already been set forth in words at length, and the time when the mill is alleged to have been stolen is also, by innuendo, expressed in words at length. The offence, therefore, is sufficiently charged without any reference to this caption at all, and if upon the trial there was found a variance in the date of the justice’s memorandum, I apprehend it would not have been fatal, ‘Time here is not the essence of the offence, and if untruly stated in any part of the indictment, it will not vitiate it. If the affidavit set forth in the indictment be the same upon which the perjury is assigned, it matters not whether the time when it was taken be truly stated in the caption or not; nor does it matter whether, in reciting the substance and effect of the caption, a different time should be mentioned from that which is expressed in such caption.
But the other answer,'I think, is equally conclusive, that this affidavit and caption was intended to be set forth literally as written down by the magistrate, although the pleader professes to set it out in substance and effect only. If the affidavit is recited in its very words, ex vi termini, it must be in its very substance and effect. We have a right to judge, from the language of the indictment, whether the affidavit ÍS' literally or only substantially set forth, or intended to be set forth. *42The language here is in the present tense, and precisely adapted to a recital in the very words : “ Be it remembered, that on this 3d day of August, 1846, comes the said J. B. B., and upon his oath makes .complaint.” Now although there are words in the subsequent part of the affidavit in the past tense, as “that he had a mill stolen,” “ that it had been stolen out of bis barn,” “ that he had reason to suspect, and did suspect,” it by no means appears that this is not the precise language in which the justice wrote the affidavit. And after trial, where this written paper must have been produced, and, for aught that appears, without exception, I think it will be going too far to say that it is not literally set forth in the indictment; and if so, then it is substantially set forth, and the use of figures does not vitiate the indictment. I cannot, for this cause, concur in the reversal of this judgment.
Judgment reversed, (a)
Affirmed, 2 Zab. G79.
Cited in Dodge v. State, 4 Zab. 464; Donnelly v. State, 2 Dutch. 471; State v. Jay, 5 Vr. 370.

 This judgment of the Supreme Court was affirmed in the Court of Errors at the term of July, 1850.